Citation Nr: 9929814	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  96-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son.



ATTORNEY FOR THE BOARD

A. Shawkey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  The veteran died on March [redacted], 1990.  
The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 1995 rating decision that denied the 
appellant's claim for benefits under 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.


FINDING OF FACT

The veteran's recurrence of aspiration pneumonia and death at 
a VA medical facility was not an intended result of his 
hospitalization and treatment and was not the result of his 
own willful misconduct or failure to follow instructions.


CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
benefits under 38 U.S.C.A. § 1151, for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. § 3.358 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the time the veteran's death in March 1990, he was 
service-connected for sciatic neuritis, right, evaluated as 
10 percent disabling.

Private medical records in 1984 show that the veteran 
experienced a number of cerebrovascular accidents (CVA) in 
1982 and 1983 with resultant speech and swallowing 
difficulties.  They also show that following a CVA in 1983, 
the veteran developed a fever which lasted nine months and 
was eventually recognized as recurrent aspirations and 
pneumonia.  They further show that in May 1984 the veteran 
underwent a feeding gastrostomy.  

In December 1996 the veteran was admitted to St. Albans VA 
medical care facility with noted alterations in 
communication, mobility, nutritional intake, activities of 
daily living and visual acuity.  He was discharged in January 
1997 due to the appellant's concern over the adequacy of his 
care.

Medical records show that the veteran was re-admitted to St. 
Albans medical care facility in March 1987 because the 
appellant could no longer manage the veteran's care at home.  
The admission records for this period are missing as are all 
medical records from the time of the veteran's admission 
until December 1997.  According to an August 1988 Social Work 
report, the veteran had severe aphasia and was unable to 
communicate needs or participate in treatment planning.  This 
report also notes that he appeared to understand simple 
statements.  Treatment records for this period of care show 
that the veteran wore a "do not feed" sign around his neck.  
These records also show that the veteran had been prescribed 
1 milligram of Haldol in July 1989 as a way to control his 
periodic "combative and impulsive behavior."  The 
prescribing psychiatrist stated that no adverse side-effects 
or sedation had been noted as a result of this drug.  He went 
on to say that Haldol was non-sedating, especially at low 
dosages like 1 mg.  He recommended that the veteran continue 
to be given Haldol as a measure of behavioral management.  In 
October 1989, due to the appellant's opposition to the use of 
Haldol, the vetean's dosage was lowered.  

The medical records for the period from December 1987 to 
October 1989 do not contain any notation of aspiration 
pneumonia except for the veteran having a history of a 
multiple episode of aspiration pneumonia in 1984.

With the exception of some January 1990 test reports, the 
claims file is devoid of any records from St. Albans medical 
care facility from November 1989 to the date of the veteran's 
transfer to the Brooklyn VA medical center (VAMC) on February 
6, 1990.

Admission records from the Brooklyn VAMC on February 6, 1990, 
show that he was being admitted due to a fever of 102 degrees 
that continued despite treatment, and a chest X-ray showing 
worsening findings.  He was given an admitting diagnosis of 
urosepsis and aspiration pneumonia.  His noted medication 
included digoxin (.125 mg), Ecotrin (1 tab.) and Haldol (.5 
mg).  According to a February 6, 1990, physical examination 
report, the veteran's feeding tube was in place.  Doctor's 
orders given on February 6, 1990, include an order not to 
feed the veteran by mouth except for medication.  

On February 7, 1990, a medical attending physician completed 
an admitting note stating that the veteran's overall picture 
was consistent with aspiration pneumonia and a urinary tract 
infection.  

A February 18, 1990, treatment records notes that the veteran 
had urinary retention the previous day and that 1500cc of 
urine had been drained. Two days later, on February 20, 1990, 
the veteran had a spiked fever of 102 degrees.  This fever is 
noted to have gone down the next day.  

According to a February 24, 1990, note, the veteran developed 
another spiked fever of 101.2 and needed vigorous respiratory 
suctioning.  It is noted that the appellant had felt that the 
veteran looked in distress.  Ampicillin was prescribed.  On 
February 28, 1990, the veteran was found to be drowsy and 
unresponsive.  According to a February 28, 1990, narrative, 
the veteran had developed a fever and increased "WBC 
(30,000)" on the 14th day of hospitalization.  All 
antibiotics were discontinued at that time and a fever work 
up was done.  The narrative also notes that the veteran 
subsequently developed diarrhea. 

On March [redacted], 1990, the veteran was found to be 
unresponsive and was pronounced expired at 4:09am.

The veteran's death certificate lists cardiopulmonary arrest 
as the immediate cause of death which was due to or a 
consequence of sepsis and aspiration pneumonia-gastric 
content.  The certificate also lists multi-infarct dementia 
as a significant condition that contributed to the veteran's 
death, but did not result in the other underlying causes 
noted.

In May 1992 the appellant filed a claim for benefits under 
38 U.S.C.A. § 1151 for the cause of the veteran's death.  
This claim was denied by the RO in November 1995.

At a hearing at the RO in March 1996, the appellant testified 
that she had found a food tray in the veteran's room on the 
very first day of his admission to the Brooklyn VAMC and was 
told by the nurse that the veteran "ate everything."  She 
also said that on another occasion she had found the veteran 
totally covered from waist to thigh in dried feces and that 
after the nurse cleaned him up she saw that the veteran had 
an enormous destended stomach and realized that he was 
retaining urine.  She said that the doctor then withdrew 
1500cc of urine from the veteran.  She said that she felt 
strongly that while the veteran was being cleaned up, the 
nurse had pushed on his stomach which then ruptured the 
bladder and caused the urosepsis to set in.  She also said 
that it was very difficult at St. Albans to get the nurses to 
advise the volunteers not to hand out bananas to the veteran.  
In this regard, she said that she had found banana stains all 
over the veteran which meant that he had probably choked or 
coughed up a banana and that the nurse had told her that he 
had been twirling the banana.  The appellant said that on 
another occasion a volunteer had wheeled a cart of bananas 
into the veteran's room and had handed him a banana right in 
front of her.  She said that this was done despite a sign 
that hung around the veteran's neck warning people not to 
feed him.  

At the hearing the appellant submitted medical excerpts from 
various medical publications including the Merck Manual.  
These excerpts included literature on acute urine retention 
and the effects of certain drugs including Haldol.  The 
appellant also submitted her diary entries documenting the 
veteran's condition from January 8, 1990, to February 28, 
1990.

At a hearing at the RO before a member of the Board in May 
1998, the appellant testified that she was astonished to see 
that the day before the veteran had died the nurse's aid had 
referred to him as alert, but drowsy, but that she could see 
that something was wrong with the veteran.  She said that she 
finally asked the doctor if the veteran was in a semicoma and 
he told her that he was.  She said that the inappropriate 
treatment offered by the VA included feeding the veteran by 
mouth and administering tranquilizing drugs to him.  The 
veteran's son testified that for 4 1/2 years at home he and the 
appellant had fed the veteran and had made sure that not even 
one morsel of food went through the veteran's lips.  He said 
that this had been a decision that they had made early on and 
had been a great sacrifice to do in view of the fact that the 
veteran had enjoyed eating his whole life and was suddenly 
being deprived of something that he enjoyed so much.  He said 
that while it appeared that the medical file from the 
Brooklyn VAMC was complete, the medical file from St. Albans 
was not.  The appellant testified that she couldn't remember 
if there had been a direct correlation between an incident 
involving the veteran being fed orally and the pneumonia.  
She said that an Assistant Chief, VA, Medicine, had told her 
that he did not believe in using tranquilizers for 
restraining purposes.  

At the hearing the appellant submitted a signed statement in 
which she said that there had not been a tube-feeding stand 
in the veteran's room on the first day of his admission to 
the Brooklyn, NY, VAMC, or for several days thereafter.  She 
also submitted text from Gray's Anatomy regarding the bladder 
and surrounding organs.  

In June 1999 the veteran's claims file, including all 
associated medical records, was reviewed by an independent 
medical expert.  Based upon his review of the records, the 
physician stated that at the time the veteran began receiving 
treatment at St. Albans, he had a chronic disability due to 
his previous cerebral vascular accidents.  He said that the 
veteran's recurrent episodes of aspiration pneumonia were 
causally attributable to his underlying neurological status 
relative to his previous cerebral vascular accidents and that 
"there [was] no evidence in the medical records to indicate 
that the vetean's deterioration and death was causally 
attributable to the history of recurrent aspiration 
pneumonia."  He went on to state that the veteran's 
deterioration and death were due to complications related to 
his underlying neurological disability from his previous 
cerebral vascular accidents.  When asked if the veteran could 
have developed aspiration pneumonia despite having been 
exclusively administered nourishment via a gastrotomy feeding 
tube, the physician responded in the affirmative.  He stated 
that most aspiration pneomonias were the result of aspiration 
of normal pharyngeal secretions (saliva).  He also stated 
that such aspiration commonly occurred independent of the 
feeding route in patients with neurologic dysfunction of the 
pharynx secondary to cerebral vascular accidents.

II.  Legal Analysis

A claimant seeking benefits under any law administered by the 
Secretary of Veterans Affairs has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  Jones v. West, 12 Vet. App. 460, 464 
(1999). 

The evidence in this case shows that the veteran developed 
aspiration pneumonia in a VA medical facility, was treated 
for aspiration pneumonia prior to his death, and that this 
disability was a consequence of his death.  This makes the 
appellant's claim for benefits plausible and well grounded.  
Jones, supra.  Furthermore, VA has fulfilled its duty to 
assist a claimant in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a). 

Under the provisions of 38 U.S.C.A. § 1151, when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since this claim was filed before October 1997, it must be 
adjudicated in accord with the earlier version of 38 U.S.C.A. 
§ 1151 and the May 23, 1996, final regulation.  Thus, neither 
evidence of an unforeseen event nor evidence of VA negligence 
would be required in order for this claim to be granted.  
However, as clearly provided by law, there must be competent 
evidence of additional disability which resulted from VA 
hospitalization or medical or surgical treatment.

As the facts show, the veteran was hospitalized at St. Albans 
VA medical care facility in March 1997 where he remained 
until his transfer to the Brooklyn VAMC on January 6, 1990.  
Unfortunately, a number of medical records from St. Albans 
are missing, but those that are available, from December 1997 
to October 1989, do not contain any diagnoses of or treatment 
for aspiration pneumonia.  However, the admission records 
from the Brooklyn, VAMC on February 6, 1990, do note this 
condition and confirm the diagnosis shortly after the 
veteran's arrival.  In this regard, the admitting note of 
February 7, 1990, specifically states that the veteran's 
overall picture was consistent with aspiration pneumonia.  In 
addition, there are a number of subsequent treatment notes 
that reflect this diagnosis.  With this in mind, it is quite 
apparent (even without the records from St. Albans from 
November 1989 to the date of the veteran's transfer in 
February 1990) that the veteran developed symptoms of 
aspiration pneumonia at St. Albans and was transferred to the 
Brooklyn, VAMC, for appropriate treatment. 

The focus of the appellant's claim with respect to the 
veteran's aspiration pneumonia is that the veteran was not 
treated appropriately and that this condition developed after 
the VA improperly or negligently fed the veteran orally 
rather than via gastrostomy tube.  More specifically, the 
appellant contends that because the veteran had been fed 
orally rather than by gastrotomy tube, he developed the 
pneumonia which was a contributing factor of his death.  In 
this regard, whether or not the veteran was inadvertently fed 
orally does not affect the outcome of this claim.  First of 
all, there is no medical evidence that the veteran was fed 
orally, and even if he was, there is no medical evidence that 
it caused the pneumonia.  In fact, the independent medical 
expert stated in June 1999 that this type of pneumonia could 
have occurred even had the veteran been fed exclusively via a 
gastrotomy tube and that such aspiration commonly occurred 
independent of the feeding route in patients with neurologic 
dysfunction of the pharynx secondary to cerebral vascular 
accidents.  More importantly, the veteran's concern regarding 
negligence or improper care rendered by VA is misplaced in 
this case since the applicable law and regulations do not 
require evidence of negligence or other fault.  See Gardner 
v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993).  What the law and 
regulations do require is a showing that there was additional 
disability or death as a result of VA treatment that was not 
a "necessary consequence," meaning an intended result of 
treatment.  § 3.358.

The veteran's death certificate lists aspiration pneumonia - 
gastric content as a consequence of his death.  This is 
consistent with the Brooklyn VAMC terminal records which are 
replete with diagnoses of aspiration pneumonia starting at 
the time of his admission.  The independent medical expert in 
March 1999 stated that "there [was] no evidence in the 
medical records" to indicate that the veteran's 
deterioration and death was causally attributable to the 
history of recurrent aspiration pneumonia.  However, the 
veteran's terminal hospital records repeatedly diagnose the 
veteran with aspiration pneumonia as well as show treatment 
for his condition.  Furthermore, as was just pointed out, his 
certified death certificate lists this disability as a cause 
of his death. 

In finding that the veteran's aspiration pneumonia was an 
additional disability resulting from VA hospitalization and 
treatment which contributed to his death, it must next be 
determined whether this additional disability and resultant 
death were the "necessary consequences" or "intended 
result" of such hospitalization and treatment.  Obviously 
they were not.  Accordingly, the preponderance of the 
evidence favors granting the veteran's claim for DIC benefits 
under 38 U.S.C.A. § 1151 for the cause of the veteran's 
death.


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
granted. 



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

